                         Case 21-10457        Doc 13       Filed 03/01/21        Page 1 of 28




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11
MOBITV, INC., et al.,1                                            Case No. 21-10457 (___)
                                      Debtors.                    Joint Administration Requested

               MOTION OF THE DEBTORS FOR ENTRY OF INTERIM
          AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO OBTAIN
         SECURED POSTPETITION FINANCING; (II) AUTHORIZING THE USE
      OF CASH COLLATERAL; (III) GRANTING (A) LIENS AND SUPERPRIORITY
     ADMINISTRATIVE EXPENSE CLAIMS, AND (B) ADEQUATE PROTECTION TO
        PREPETITION LENDER; (IV) MODIFYING THE AUTOMATIC STAY; (V)
      SCHEDULING A FINAL HEARING; AND (VI) GRANTING RELATED RELIEF

                    The above-captioned debtors and debtors in possession (the “Debtors”) hereby

file this financing motion (this “Motion”). In support of this Motion, the Debtors submit the

declaration of Terri Stevens (the “First Day Declaration”), filed concurrently herewith and

incorporated herein by reference. In further support of this Motion, the Debtors respectfully

represent as follows.

                                             RELIEF REQUESTED

                    1.       The Debtors seek entry of interim and final orders, substantially in the

form of the interim order attached hereto as Exhibit A and a final order to be submitted at a later

date (respectively, the “Interim Order” and “Final Order”):

                             a.       Authorizing the Debtors (together, in such capacity, the
                                      “Borrower”) to obtain secured postpetition financing consisting of
                                      a junior secured multi-draw term loan facility (the “DIP Facility”)
                                      in an aggregate principal amount of up to $15,500,000.00 (the
                                      commitments under the DIP Facility, and in no event more than

1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.


178150.2 DOCS_DE:233051.5
                      Case 21-10457           Doc 13       Filed 03/01/21        Page 2 of 28



                                      $15,500,000.00, the “DIP Commitments,” and the loans made
                                      under the DIP Facility, the “DIP Loans”), on the terms and
                                      conditions substantially in the form of the Debtor-in-Possession
                                      Loan and Security Agreement annexed hereto as Exhibit B (as the
                                      same may be amended, restated, amended and restated,
                                      supplemented, waived, extended, or otherwise modified from time
                                      to time, the “DIP Credit Agreement,”2 together with any other
                                      related agreements, documents, security agreements, pledge
                                      agreements, or intercreditor agreements, collectively, the “DIP
                                      Documents”), by and among Borrower and TVN Ventures, LLC
                                      (“DIP Lender”), pursuant to which, (i) upon entry of the Interim
                                      Order and satisfaction or waiver of the other conditions set forth in
                                      the Interim Order and in the DIP Documents, the Borrower shall be
                                      authorized to make draws of DIP Loans under the DIP
                                      Commitments in the principal amount of up to $7,500,000.00 (the
                                      “Interim Loan Amount”); and (ii) upon entry of the Final Order
                                      and satisfaction or waiver of the other conditions set forth therein
                                      and in the DIP Documents, the full remaining amount of the DIP
                                      Commitments shall be available to the Borrower, subject to
                                      compliance with the terms, conditions, and covenants described in
                                      the DIP Documents;

                             b.       Authorizing the Debtors to pay the principal, interest, fees,
                                      expenses and other amounts payable to the DIP Lender pursuant to
                                      the DIP Documents, including, without limitation, any principal,
                                      interest, fees, costs, and expenses of the respective DIP Lender
                                      (including the reasonable fees, expenses and other charges of the
                                      DIP Lenders’ attorneys, advisors, accountants, and other
                                      consultants), any obligations in respect of indemnity claims,
                                      whether contingent or absolute, in each case, to the extent
                                      constituting Borrower obligations of any kind under the DIP
                                      Documents (such obligations the “DIP Obligations”);

                             c.       Authorizing the Debtors, immediately upon entry of the Interim
                                      Order, to use proceeds of the DIP Facility (the “DIP Facility
                                      Proceeds”) as expressly provided in the DIP Documents and solely
                                      in accordance with the Interim Order and the applicable Budget
                                      (the initial form of which is attached hereto as Exhibit C), subject
                                      to permitted variances and other exclusions set forth in the DIP
                                      Documents;

                             d.       Granting and approving superpriority administrative expense claim
                                      status, pursuant to sections 364(c)(1), 503(b)(1) and 507(b) of the
                                      Bankruptcy Code, to the DIP Lender in respect of all DIP
                                      Obligations, subject only to the Carve-Out and the Prepetition
                                      Adequate Protection Claims (each as defined below);

                             e.       Granting the DIP Lender valid, enforceable, non-avoidable,
                                      automatically and fully perfected DIP Liens (as defined in the
                                      Interim Order at ¶ 9(a)) in all DIP Collateral (as defined in the

2
    Capitalized terms used but not defined herein shall have the meaning set forth in the Interim Order or the DIP
    Credit Agreement, as applicable.

                                                           2
DOCS_DE:233051.5
                        Case 21-10457     Doc 13     Filed 03/01/21     Page 3 of 28



                                   Interim Order at ¶ F.vi.), including, without limitation, all property
                                   constituting Prepetition Collateral, including, without limitation,
                                   any Cash Collateral, to secure the DIP Obligations, which DIP
                                   Liens shall be subject only to the Prepetition Liens (as defined
                                   below) and the Carve-Out;

                            f.     Authorizing the Debtors to use, among other things, solely in
                                   accordance with the Budget (subject to permitted variances and
                                   other exclusions set forth in the DIP Documents) and the
                                   limitations provided in the Interim Order or Final Order, any Cash
                                   Collateral in which the Prepetition Lender (as defined below) may
                                   have an interest, and the granting of adequate protection solely to
                                   the extent of any postpetition diminution in the value of its interest
                                   in the Prepetition Collateral and Cash Collateral caused by the
                                   Debtors’ postpetition use, sale, or disposition of Prepetition
                                   Collateral or Cash Collateral and the imposition of the automatic
                                   stay pursuant to section 362 of the Bankruptcy Code (“Diminution
                                   in Value”);

                            g.     Modifying the automatic stay imposed by section 362 of the
                                   Bankruptcy Code to the extent necessary to implement and
                                   effectuate the terms and provisions of the Interim Order, Final
                                   Order and the other DIP Documents to the extent hereinafter set
                                   forth;

                            h.     Waiving any applicable stay (including under Bankruptcy Rules
                                   4001(a)(3) and 6004), such that the Interim Order is immediately
                                   effective;

                            i.     Authorizing the Debtors to use the proceeds of the DIP Facility
                                   and Cash Collateral in accordance with the Budget, including any
                                   Permitted Variances, or as otherwise permitted by the Interim
                                   Order, the Final Order, or the DIP Credit Agreement;

                            j.     Scheduling a final hearing (the “Final Hearing”) within thirty (30)
                                   days of the Petition Date to consider the relief requested in the
                                   Motion on a final basis and approving the form of notice with
                                   respect to the Final Hearing; and

                            k.     Granting the Debtors such other and further relief as is necessary
                                   and appropriate.

                                     JURISDICTION AND VENUE

                   2.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant

to 28 U.S.C. § 157(b). Pursuant to Rule 9013–1(f) of the Local Rules of Bankruptcy Practice and


                                                     3
DOCS_DE:233051.5
                        Case 21-10457     Doc 13    Filed 03/01/21     Page 4 of 28




Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final order by the Court in connection with this

matter to the extent that it is later determined that the Court, absent consent of the parties, cannot

enter final orders or judgments consistent with Article III of the United States Constitution.

                   3.       Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                   4.       The statutory basis for the relief requested herein are sections 105, 361,

362, 364(c)(1), 364(c)(2), 364(c)(3) and 364(d)(1) of Title 11 of the United States Code (the

“Bankruptcy Code”), Rules 6003, 6004 and 9013 of the Federal Rules of Bankruptcy Procedures

(the “Bankruptcy Rules”), and Local Rule 4001-2.

                                             BACKGROUND

                   5.       On the date hereof (the “Petition Date”), the Debtors each filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to

manage and operate their business as debtors in possession under sections 1107(a) and 1108 of

the Bankruptcy Code.           No trustee, examiner, or statutory committee of creditors has been

appointed in these chapter 11 cases (the “Chapter 11 Cases”).

                   6.       The Debtors are leading providers of end-to-end internet protocol

streaming television services (“IPTV”) through which the Debtors provide a video platform and

technology that streams content from leading television providers such as HBO, Fox, the Walt

Disney Company, NBC, CBS, and others. The Debtors offer their IPTV services and technology

to cable television operators, broadband providers, and cellular device carriers via its proprietary




                                                     4
DOCS_DE:233051.5
                        Case 21-10457     Doc 13    Filed 03/01/21    Page 5 of 28




cloud-based, fully customizable, white label application, allowing the Debtors’ over 125 business

customers to provide television content to over 300,000 end-user subscribers.

                   7.       Additional information regarding the Debtors’ business and capital

structure, as well as a description of the events precipitating the filing the Chapter 11 Cases, is

set forth in the First Day Declaration.

 A.      Prepetition Capital Structure

                   8.       On February 3, 2017, the Debtors entered into a Loan and Security

Agreement (as amended, restated, supplemented or modified from time to time, the “Prepetition

Loan Agreement”, the amounts owing under the Prepetition Loan Agreement, the “Prepetition

Indebtedness;” all documents evidencing and securing the Prepetition Indebtedness, the

“Prepetition Loan Documents”) with Ally Bank (the “Prepetition Lender”).

                   9.       Prior to the Petition Date, the Prepetition Lender and T-Mobile, USA (the

“Prepetition Participant”) executed an Amended and Restated Junior Participation Purchase

Agreement, dated February 12, 2021 (as amended, restated, supplemented or otherwise modified

from time to time, the “Junior Participation Agreement”), pursuant to which the Prepetition

Participant purchased a “last-out” participation in certain “Bridge Loans” extended by the

Prepetition Lender to Debtors under the Prepetition Loan Documents.

                   10.      On February 12, 2021, the Debtors and the Prepetition Lender entered into

that certain Second Forbearance Agreement and Nineteenth Amendment to Loan and Security

Agreement (the “Nineteenth Amendment”), whereby the Prepetition Lender agreed to forbear

from exercising its remedies under the Prepetition Loan Agreement until February 26, 2021.



                                                    5
DOCS_DE:233051.5
                     Case 21-10457    Doc 13     Filed 03/01/21     Page 6 of 28




                   11.   As of the Petition Date, the Debtors owed not less than $25 million in

principal obligations in respect of the Prepetition Indebtedness. The Prepetition Indebtedness is

secured by first priority security interests in and liens on the “Collateral” (as defined in the

Prepetition Loan Agreement, and which is an all-assets collateral grant including accounts

receivable, inventory, equipment, deposit accounts, general intangibles, other property, subject to

certain customary exceptions) (the “Prepetition Collateral,” and such security interests and liens

on the Prepetition Collateral the “Prepetition Liens”), including but not limited to cash collateral.

 B.      Background to Proposed DIP Facility

                   12.   As noted above, the Nineteenth Amendment expired on February 26,

2021. As a result, an “Event of Default occurred under the terms of the Prepetition Loan

Documents.

                   13.   The Debtors extensively considered their financing options. With the

assistance of their legal and financial advisors, the Debtors evaluated various avenues to improve

the Debtors’ liquidity and financial position, including a structured marketing effort to secure

new debt or equity capital partners to provide for a refinancing of the Prepetition Indebtedness

and operating liquidity to fully bridge the Debtors’ business plan to positive cash flow in 2022.

The Debtors contacted seventy-nine (79) potential capital sources, ranging from strategic

investors, venture capital funds, third party lenders, and media and technology focused investors,

of which twenty-two (22) executed non-disclosure agreements. While the Debtors entered into

advanced negotiations with several potential capital providers, including a period of exclusive




                                                  6
DOCS_DE:233051.5
                     Case 21-10457    Doc 13     Filed 03/01/21    Page 7 of 28




negotiations with several potential investors, negotiations to structure an acceptable out-of-court

refinancing were unsuccessful.

                   14.   The Debtors then engaged in extensive negotiations with the Prepetition

Lender and the DIP Lender regarding, among other things, a potential auction sale process in the

context of a chapter 11 proceeding. Ultimately, the Debtors, the DIP Lender, and the Prepetition

Lender agreed that the DIP Lender would provide the Debtors with postpetition financing junior

to the Prepetition Indebtedness.

                   15.   After extended arms’ length and good faith negotiations, the Debtors, in

an exercise of their sound business judgment, have determined that the terms of the proposed

DIP Facility represent a fair and reasonable outcome for the estates and should be approved by

this Court. Notably, the DIP Facility is junior to the Prepetition Indebtedness. Moreover, the

DIP Lender is charging no commitment fees, prepayment fees, exit fees, administration fees, or

unused line fees of any kind. There is also no roll-up of Prepetition Indebtedness contemplated

under the DIP Facility.

                   16.   The Debtors have concluded that the DIP Lender’s proposed terms would

allow the Debtors to meet their goals in these Chapter 11 Cases and provide the Debtors with

sufficient liquidity on the best available economic terms. Through the DIP Documents, the

Debtors will have access to sufficient liquidity for their ordinary course operations and accruing

administrative expenses pending a sale. All negotiations with the DIP Lender were conducted at

arms’ length and in good faith. The outcome of such negotiations is the DIP Credit Agreement

pending before this Court.



                                                 7
DOCS_DE:233051.5
                     Case 21-10457           Doc 13       Filed 03/01/21        Page 8 of 28




                   17.      The Debtors now seek to move forward with the proposed DIP Facility on

the terms set forth in the DIP Documents. Subject to this Court’s approval, the Debtors intend to

draw on the DIP Facility in order to satisfy the Debtors’ ongoing working capital needs through

this restructuring process.

    C.     Summary of Essential Terms of DIP Facility

                   18.      In accordance with Bankruptcy Rule 4001(b) and Local Rule 4001-

2(a)(i)(A), below is a summary3 of the essential terms of the proposed financing and use of cash

collateral and the location of the same in the Interim Order and/or DIP Credit Agreement:

Borrowers:                           MobiTV, Inc. and MobiTV Service Corporation. [DIP Credit
                                     Agreement, p. 1]

DIP Lender:                          TVN Ventures, LLC. [DIP Credit Agreement, p. 1]

Type:                                Junior secured multi-draw term loan.

Maturity Date:                       May 21, 2021 unless terminated earlier in accordance with DIP
                                     Credit Agreement. [DIP Credit Agreement, ¶1.1 (Definition of
                                     Maturity Date)] The obligation for the DIP Lender to extend
                                     further financing terminates on May 14, 2021. [Id. (Definition of
                                     Commitment Termination Date)]

Interim Loan Amount:                 $7,500,000.00.

Final Loan Amount:                   $15,500,000.00.

Use of DIP Loans:                    Limited to paying those expenses enumerated in the Budget as and
                                     when such expenses become due and payable, subject to permitted
                                     variances. [DIP Credit Agreement ¶5.12] The permitted variances
                                     are 20% in excess of the projected disbursements on a line-item

3
    The summaries and descriptions of the terms and conditions for the proposed financing and use of cash collateral
    and the provisions of the Interim Order and the Final Order set forth in this Motion are intended solely for
    informational purposes to provide the Court and parties in interest with an overview of the significant terms
    thereof. The summaries and descriptions are qualified in their entirety by the proposed Interim Order, the Final
    Order, and the DIP Documents. In the event there is any conflict between this Motion and the Interim Order, the
    Final Order, or the DIP Documents, the Interim Order, the Final Order, and the DIP Documents will control in all
    respects.

                                                          8
DOCS_DE:233051.5
                   Case 21-10457     Doc 13    Filed 03/01/21     Page 9 of 28




                             and aggregate basis over a rolling two-week period (with testing
                             commencing on the first Wednesday following the second Friday
                             after the Petition Date and continuing on each Wednesday of each
                             week thereafter); provided that all amounts budgeted to pay
                             Professional Persons (as defined below) shall be excluded from the
                             foregoing permitted variance and shall not be permitted any
                             variance in excess of the Budget. [DIP Credit Agreement ¶6.18]

Interest Rate:               12.00% per annum. [DIP Credit Agreement ¶ 2.3]

Default Rate:                4.00% above applicable rate. [DIP Credit Agreement ¶ 2.3]

Loan Fees:                   None. The Debtors will have an obligation to reimburse the DIP
                             Lender’s reasonable professional fees and expenses, subject to a
                             customary notice and review process. [Interim Order ¶3(c)]

Roll-Up:                     None.

Funding Mechanics:           The proceeds of the DIP Loans when made shall be funded to a
                             segregated debtor-in-possession account to be created in the name
                             of MobiTV, Inc., subject to the liens and security interests solely of
                             the DIP Lender and which shall be used for the sole purpose of
                             holding and disbursing the proceeds of the DIP Loans (the
                             “Funding Account”). The Debtors may, subject to conditions
                             precedent specified in the DIP Credit Agreement, withdraw funds
                             from the Funding Account solely to pay (x) one or more
                             disbursements set forth as a line item in the then-effective Budget
                             in an amount not to exceed the amount for such line item set forth
                             in the then-effective Budget, subject to variances permitted by the
                             DIP Agreement, (y) any amounts due and payable to the DIP
                             Lender, or (z) to pay such other amounts that are due and payable
                             under the DIP Documents; provided, however, for the avoidance of
                             doubt, with the exception of the funds transferred into the Carve-
                             Out Account, the Debtors (a) shall only transfer money out of the
                             Funding Account and into its general disbursement account on a
                             daily basis as needed to pay amounts set forth in the Budget (which
                             shall not include funding of any minimum cash balance as set forth
                             on the Budget) and (b) shall not be authorized to transfer funds out
                             of the Funding Account to the extent that Cash Collateral or other
                             funds are then available to pay such amount set forth in the
                             Budget. [Interim Order ¶6(a)]

DIP Collateral/§364(c)(1):   All assets of the Debtors, excluding any claim or cause of action
                             arising under or pursuant to chapter 5 of the Bankruptcy Code
                             other than any claim or cause of action to recover any amounts
                             paid on a postpetition basis to any person or entity in violation of


                                               9
DOCS_DE:233051.5
                   Case 21-10457   Doc 13     Filed 03/01/21     Page 10 of 28




                             the terms of this Order, and the proceeds thereof, to the extent paid
                             with DIP Loans and subsequently recovered from the payee
                             pursuant to section 549 of the Bankruptcy Code or otherwise (the
                             “Recovery Claims”). (As used in the Interim Order: all claims or
                             causes of action arising under or pursuant to chapter 5 of the
                             Bankruptcy Code, except the Recovery Claims, are referred to as
                             the “Avoidance Actions;” the proceeds of Avoidance Actions are
                             referred to as the “Avoidance Proceeds;” all the property
                             referenced in the preceding sentence, excluding the Avoidance
                             Actions and the Avoidance Proceeds, is collectively referred to as
                             the “DIP Collateral;” and the property constituting the DIP
                             Collateral, but excluding (i) the DIP Facility Proceeds in the
                             Funding Account and the Carve-Out Account and (ii) the Recovery
                             Claims, is referred to as the “Replacement Collateral.” [DIP Credit
                             Agreement ¶9.1, ¶9.2 and Interim Order ¶F.v, ¶10(a)]

Priority:                    The DIP Liens on the DIP Collateral securing the DIP Obligations
                             shall be junior only to the Senior Liens (as defined below), and
                             shall otherwise be first and senior in priority to all other interests
                             and liens of every kind, nature, and description, whether created
                             consensually, by an order of the Court or otherwise, including,
                             without limitation, liens or security interests granted in favor of
                             third parties in conjunction with sections 363, 364, or any other
                             section of the Bankruptcy Code or other applicable law; provided,
                             however, that the DIP Liens shall be subject to the Carve-Out (as
                             defined below). [Interim Order ¶10(b)]

                             The “Senior Liens” consist of (i) the Prepetition Liens with respect
                             to the Prepetition Collateral (except to the extent that the
                             Prepetition Liens are subsequently disallowed, subordinated or
                             avoided pursuant to a final non-appealable order in favor of the
                             plaintiff or movant in any Challenge Proceeding), (ii) the
                             Prepetition Adequate Protection Liens with respect to the
                             Replacement Collateral, and (iii) to any other liens that were, as of
                             the Petition Date, valid, properly perfected, and non-avoidable.
                             [Interim Order ¶10(a)]

DIP Superpriority Claims:    Subject only to the Carve-Out and the Prepetition Adequate
                             Protection Claims, on account of all DIP Obligations now existing
                             or hereafter arising pursuant to the Interim Order, the DIP
                             Documents, or otherwise, the DIP Lender is granted an allowed
                             superpriority administrative expense claim pursuant to section
                             364(c)(1) of the Bankruptcy Code, having priority in right of
                             payment over any and all other obligations, liabilities, and
                             indebtedness of the Debtors (expressly excepting the Prepetition
                             Adequate Protection Claims and claims provided for under the


                                               10
DOCS_DE:233051.5
                   Case 21-10457   Doc 13     Filed 03/01/21     Page 11 of 28




                             Carve-Out), whether now in existence or hereafter incurred by the
                             Debtors, and over any and all administrative expenses or priority
                             claims of the kind specified in, or ordered pursuant to, inter alia,
                             sections 105, 326, 328, 330, 331, 364(c)(1), 365, 503(b), 506,
                             507(a), 507(b), 546(c), 1113, or 1114 of the Bankruptcy Code,
                             whether or not such expenses or claims may become secured by a
                             judgment lien or other non-consensual lien, levy, or attachment,
                             which allowed superpriority administrative claim shall be payable
                             from all prepetition and postpetition property of the Debtors and all
                             proceeds thereof (the “DIP Superpriority Claims”), including, upon
                             entry of the Final Order, Avoidance Actions and Avoidance
                             Proceeds. [Interim Order ¶9]

Adequate Protection Liens:   To the extent of any Diminution in Value, the Prepetition Lender is
                             granted (effective and perfected upon the date of the Interim Order
                             and without any further act and without regard to other federal,
                             state, or local requirements or law, valid and perfected postpetition
                             replacement security interests in and liens upon the Replacement
                             Collateral (the “Prepetition Adequate Protection Liens”), which
                             liens shall be, with respect to the Replacement Collateral (as
                             defined below) (whether in existence on the Petition Date or
                             hereafter arising), subject and subordinate solely to the Carve-Out.
                             [Interim Order ¶8(a)(i)]

                             The “Replacement Collateral” is the DIP Collateral, excluding the
                             proceeds of the DIP Facility advanced to the Debtors which are
                             deposited into a segregated account. [Interim Order ¶F.v]

Adequate Protection
Superpriority Claim:         To the extent of any Diminution in Value, the Prepetition Lender is
                             granted allowed superpriority administrative expense claims
                             pursuant to sections 503(b), 507(a), and 507(b) of the Bankruptcy
                             Code (the “Prepetition Adequate Protection Claims”), which shall
                             be allowed claims against each of the Debtors (jointly and
                             severally), with priority over (with the express exception of claims
                             provided for under the Carve-Out) any and all administrative
                             expenses and all other claims against the Debtors (including the
                             DIP Superpriority Claims) now existing or hereafter arising, of any
                             kind specified in sections 503(b) and 507(b) of the Bankruptcy
                             Code, and all other administrative expenses or other claims arising
                             under any other provision of the Bankruptcy Code, including,
                             without limitation, sections 105, 326, 327, 328, 330, 331, 365,
                             503(b), 507(a), 507(b), or 1114 of the Bankruptcy Code. The
                             Prepetition Adequate Protection Claims shall be payable from all
                             prepetition and postpetition property of the Debtors, including



                                              11
DOCS_DE:233051.5
                   Case 21-10457   Doc 13     Filed 03/01/21     Page 12 of 28




                             upon entry of the Final Order, Avoidance Actions and Avoidance
                             Proceeds, subject to the Carve-Out. [Interim Order ¶8(a)(ii)]

                             The Debtors shall also provide the Prepetition Lender with
                             information and access to the Debtors’ professionals and reimburse
                             the Prepetition Lender’s out-of-pocket fees and expenses. [Interim
                             Order ¶8(a)(iv, v)]

Carve-Out                    i.      all fees required to be paid to the Clerk of the Court and to
                             the Office of the United States Trustee under section 1930(a) of
                             title 28 of the United States Code and section 3717 of title 31 of
                             the United States Code plus interest at the statutory rate (without
                             regard to the notice set forth in clause (iv) below and without being
                             subject to any budget (the “Statutory Fee Carve-Out”);

                             ii.    all reasonable and documented fees and out-of-pocket
                             expenses incurred by a trustee under section 726(b) of the
                             Bankruptcy Code and allowed by the Court in an amount not to
                             exceed $25,000 (without regard to the notice set forth in clause (iv)
                             below) (the “Chapter 7 Trustee Carve-Out”);

                             iii.    to the extent allowed by the Court at any time (i.e., prior to
                             or after the Carve-Out Trigger Date), whether by interim order,
                             procedural order, or otherwise, all accrued and unpaid fees, costs,
                             and out-of-pocket expenses, incurred by persons or firms retained
                             by the Debtors pursuant to section 327, 328, or 363 of the
                             Bankruptcy Code (collectively, the “Debtor Professionals”) and
                             any committee pursuant to section 328 or 1103 of the Bankruptcy
                             Code (collectively, the “Committee Professionals” and, together
                             with the Debtor Professionals, the “Professional Persons” and such
                             fees, costs, and out-of-pocket expenses of the Professional Persons
                             as and when allowed, the “Allowed Professional Fees”), capped at
                             the amounts provided for such Professional Person in the Budget
                             through the Carve-Out Trigger Date (on an aggregate basis for
                             each such Professional Person as of such date), plus transaction
                             fees earned by or payable to a Professional Person (including any
                             party acting in the capacity of a broker or investment banker) (such
                             transaction fee, the “Transaction Fees”) (the amount in this section,
                             the “Pre-Notice Professional Fee Carve-Out”);

                             iv.    Allowed Professional Fees in an aggregate amount not to
                             exceed $300,000 incurred on and after the Carve-Out Trigger Date
                             (the amounts set forth in this clause (iv) being the “Post-Notice
                             Professional Fee Carve-Out”); and




                                               12
DOCS_DE:233051.5
                   Case 21-10457   Doc 13     Filed 03/01/21    Page 13 of 28




                             v.      Subject to approval by the Court of a key employee
                             retention plan and / or key employee incentive plan, which plan(s)
                             shall be on substantially similar terms as agreed to between the
                             DIP Lender and Debtors prior to the Petition Date (collectively, the
                             “KEIP/KERP Plan”), all amounts in the Budget for the
                             KEIP/KERP Plan (the “KEIP/KERP Carve-Out”). [Interim Order
                             ¶11(a)]

                             The “Carve-Out Trigger Notice” means a written notice delivered
                             by email (or other electronic means) by the DIP Lender to the
                             Debtors, their counsel in the Chapter 11 Cases, counsel to the
                             Prepetition Lender, the U.S. Trustee, and counsel to the
                             Committee, which notice (x) may be delivered only following the
                             occurrence and during the continuation of an Event of Default
                             under and as defined in the DIP Documents, and (y) shall state that
                             the Post-Notice Professional Fee Carve-Out has been invoked (the
                             day on which a Carve-Out Trigger Notice is received by the parties
                             above, which shall be presumed to be the date which such notice is
                             sent, the “Carve-Out Trigger Date”). [Interim Order ¶11(b)]

Professional Fees Deposits   During each week after the Petition Date until Carve-Out Trigger
                             Date occurs, the Debtors are authorized to transfer from the
                             Funding Account into a trust account of the Debtor’s restructuring
                             counsel not subject to the control of the DIP Lender or the
                             Prepetition Lender (the “Carve-Out Account”), an amount equal to
                             the total fees and expenses budgeted in the Budget for all
                             Professional Persons for such week, exclusive of any Transaction
                             Fees included in such Budget (the “Professional Fees Deposits”).
                             The Professional Fees Deposits shall be held in the Carve-Out
                             Account in trust by the Debtors through their restructuring counsel
                             for the exclusive purpose of paying amounts owed by the Debtors
                             to such Professional Person incurred through the Carve-Out
                             Trigger Date and allowed by the Court, and with respect to any
                             residual amounts, the DIP Lender. The Debtors shall cause
                             Professional Fees Deposits to be used to pay Allowed Professional
                             Fees as they become allowed and payable pursuant to any interim
                             or final orders of the Court. For the avoidance of doubt,
                             distributions of funds from the Funding Account into the
                             Professional Fees Account shall be reported by the Debtors in their
                             monthly operating reports. [Interim Order ¶11(d)]

Representations and
Warranties:                  Customary for financings of this type. [DIP Credit Agreement ¶4]

Covenants:                   Customary affirmative and negative covenants for financings of
                             this type. [DIP Credit Agreement ¶5, ¶6]


                                              13
DOCS_DE:233051.5
                   Case 21-10457   Doc 13     Filed 03/01/21     Page 14 of 28




Stipulations:                The Debtors will stipulate, acknowledge, and release the
                             Prepetition Lender with respect to the Prepetition Indebtedness and
                             the Prepetition Liens, subject to a customary Challenge Period (as
                             defined below) for parties in interest. [Interim Order ¶E, ¶15, ¶26]
                             The Debtors will also release and indemnify the DIP Lender from
                             any claims relating to the DIP Facility. [DIP Credit Agreement
                             ¶10.3, ¶10.4; Interim Order ¶26]

                             The “Challenge Period” is the earlier of (y) for the Committee (so
                             long as the Committee is appointed prior to the Final Hearing),
                             sixty (60) days after entry of the appointment of the Committee;
                             and (z) for all other parties in interest, seventy-five (75) days from
                             the entry of the Interim Order. [Interim Order ¶15(a)(i)]

Events of
Default:                     Customary for DIP financing, including (i) non-payment,
                             (ii) dismissal or conversion of the Chapter 11 Cases, and
                             (iii) failure to meet the Chapter 11 Milestones set forth below.
                             [DIP Credit Agreement ¶ 8.1, Interim Order ¶F.v and Exh. C].

                             Milestone # 1. No later than 7 days after the Petition Date,
                             Debtors shall file the Sale Motion with the Bankruptcy Court.

                             Milestone # 2. No later than 30 days after the Petition Date
                             Debtors shall obtain the Final Order of the Bankruptcy Court and
                             an order of the Bankruptcy Court approving bidding procedures
                             relating to a sale motion each in form and substance satisfactory to
                             the DIP Lender and the Prepetition Lender.

                             Milestone # 3. No later than 60 days after the Petition Date,
                             Debtors shall execute an asset purchase agreement (or agreements)
                             which will provide sufficient estimated proceeds to repay all DIP
                             Obligations and Prepetition Obligations in full, or such lesser
                             amount as may be determined by the DIP Lender and the
                             Prepetition Lender each in their sole discretion (a “Qualifying Sale
                             Agreement”).

                             Milestone # 4 No later than 74 days after the Petition Date,
                             Debtors shall obtain entry of a sale order approving the Qualifying
                             Sale Agreement.

                             Milestone # 5. No later than 81 days after the Petition Date,
                             Debtors shall close on Qualifying Sale Agreement.




                                               14
DOCS_DE:233051.5
                   Case 21-10457   Doc 13     Filed 03/01/21     Page 15 of 28




Remedies:                    Immediately upon the occurrence and during the continuation of a
                             DIP Termination Event, (a) the DIP Lender shall be permitted to,
                             and any automatic stay whether arising under section 362 of the
                             Bankruptcy Code or otherwise is hereby modified without further
                             notice to hearing of or order from the Court, to the extent
                             necessary to permit the DIP Lender to, upon the delivery of written
                             notice (which may include electronic mail) to the Lender Remedies
                             Notice Parties (as defined below): (i) declare all DIP Obligations
                             owing under the DIP Documents to be immediately due and
                             payable; (ii) terminate, reduce, or restrict any commitment to
                             extend additional credit to the Debtors to the extent any such
                             commitment remains; (iii) terminate the DIP Credit Agreement and
                             any DIP Documents as to any future liability or obligation of DIP
                             Lender thereunder, but without affecting any of the DIP
                             Obligations or the DIP Liens securing the DIP Obligations; (iv)
                             invoke the right to charge interest at the default rate under the DIP
                             Documents; (v) freeze monies or balances in the Funding Account
                             (except as funds are necessary to fund the Carve-Out); (vi)
                             notwithstanding section 553 of the Bankruptcy Code or otherwise,
                             set off any amounts owed to the Debtors by it or any of its
                             Affiliates (as such term is defined in section 101(2) of the
                             Bankruptcy Code) against the DIP Obligations; and (vii) exercise
                             any other right or remedy permitted to the DIP Lender under the
                             DIP Credit Agreement, this Interim Order or by operation of law
                             and (b) the Prepetition Lender shall be permitted to terminate
                             and/or revoke the Debtors’ rights, if any, under this Interim Order
                             to use any Cash Collateral; provided, however, the DIP Lender or
                             the Prepetition Lender, as applicable, may take the actions
                             described in clauses (a) (iv) and (vii) above, with respect to the
                             DIP Lender, or clause (b) above, with respect to the Prepetition
                             Lender, above only after providing five (5) business days’ prior
                             written notice to counsel to the Debtors, counsel to the Prepetition
                             Lender, counsel to any Committee, and the U.S. Trustee (the
                             “Lender Remedies Notice Parties”) of the DIP Lender’s intent to
                             exercise its rights and remedies (the “Lender Remedies Notice
                             Period”) and, during such Lender Remedies Notice Period, the
                             Court does not order otherwise. [Interim Order ¶13]

                             A “DIP Termination Event” occurs upon an “Event of Default” or
                             the “Maturity Date” under and as defined in the DIP Credit
                             Agreement (except (x) an Event of Default which has been waived
                             in writing by the DIP Lender or (y) an Event of Default or an
                             occurrence of the Maturity Date with respect to which the DIP
                             Lender has agreed, pursuant to a written agreement (a
                             “Forbearance Agreement”), to forbear from exercising its



                                              15
DOCS_DE:233051.5
                    Case 21-10457    Doc 13     Filed 03/01/21     Page 16 of 28




                               enforcement rights and remedies, as long as such agreement to
                               forebear is in effect). [Interim Order ¶12]

506(c) Waiver for
DIP Lender and
Prepetition Lender:            Subject to entry of the Final Order, no costs or expenses of
                               administration which have been or may be incurred in the Chapter
                               11 Cases at any time (including, without limitation, any costs and
                               expenses incurred in connection with the preservation, protection,
                               or enhancement of value by DIP Lender upon the DIP Collateral or
                               the Prepetition Lender upon the Prepetition Collateral) shall be
                               charged against DIP Lender, any of the DIP Obligations, or the
                               DIP Collateral, the Prepetition Lender, any of the Prepetition
                               Obligations, or the Prepetition Collateral pursuant to section 105 or
                               506(c) of the Bankruptcy Code or otherwise without the prior
                               express written consent of the DIP Lender and the Prepetition
                               Lender, each in its sole discretion, and no such consent shall be
                               implied, directly or indirectly, from any other action, inaction, or
                               acquiescence by any such agents or creditors (including, without
                               limitation, consent to the Carve-Out or the approval of any
                               Budget). [Interim Order ¶24]

 D.      Additional Required Disclosures

                   19.   Pursuant to Bankruptcy Rule 4001 and Local Rule 4001-2(a)(i)(B) and

(C), a debtor in possession seeking authority to use cash collateral or obtain financing must

disclose the presence and location of certain provisions contained in the documentation

evidencing the cash collateral usage or financing. The debtor in possession must also justify the

inclusion of certain such provisions. Set forth below are the disclosures required in accordance

with such rules:

                         a.    Amount of Proposed Loan/Committed Amount/New Funding:

                               $15,500,000.00, of which $7,500,000.00 constitutes the Interim
                               Loan Amount.

                               The DIP Facility represents all new money funding.

                         b.    Pricing and Economic Terms:

                               Interest rate of 12% per annum. No loan fees imposed. [DIP
                               Credit Agreement ¶ 2.3]

                                                16
DOCS_DE:233051.5
                   Case 21-10457     Doc 13   Filed 03/01/21    Page 17 of 28



                       c.    Provisions Limiting Court’s Ability to Enter Future Orders:

                             None. However, the provisions of the Interim Order and Final
                             Order, the validity, priority, and enforceability of the DIP Liens,
                             the DIP Superpriority Claims, the Prepetition Adequate Protection
                             Liens, the Prepetition Adequate Protection Claims, and any actions
                             taken pursuant hereto shall survive, and shall not be modified,
                             impaired or discharged by, entry of any order that may be entered
                             (a) confirming any plan of reorganization in either of these Chapter
                             11 Cases, (b) converting either or both of these Chapter 11 Cases
                             to a case under chapter 7 of the Bankruptcy Code, (c) dismissing
                             either or both of these Chapter 11 Cases, (d) terminating the joint
                             administration of these Chapter 11 Cases or any other act or
                             omission, (e) approving the sale of any DIP Collateral pursuant to
                             section 363(b) of the Bankruptcy Code (except to the extent
                             permitted by the DIP Documents), or (f) pursuant to which the
                             Court abstains from hearing any of these Chapter 11 Cases.
                             [Interim Order ¶27]

                       d.    Provisions Providing for Funding of Non-Debtor Affiliates
                             from Loan Proceeds:

                             None.

                       e.    Material Conditions to Closing and Borrowing:

                             Closing: Customary provisions, including entry of the Interim
                             Order. [DIP Credit Agreement ¶3.1]

                             Borrowing: Compliance with Milestones (described below),
                             compliance with TMO Master Services Agreement. [DIP Credit
                             Agreement ¶3.2]

                       f.    Carve-Out:
                             The DIP Facility provides for a Carve-Out which has been defined
                             above. [Interim Order at ¶_11]

                       g.    Postpetition Liens on Unencumbered Assets:
                             The DIP Collateral includes all of the Debtors’ assets, excluding
                             Avoidance Actions and Avoidance Proceeds, other than the
                             postpetition Recovery Claims (if any).

                       h.    Plan or Sale Milestones:

                             The DIP Facility requires compliance with the Chapter 11
                             Milestones, as set forth above. [Interim Order, Exhibit C]

                       i.    Prepayment Penalty:

                             None. The Debtors may prepay the DIP Loans at any time, in
                             whole or in part, without premium or penalty. [DIP Credit
                             Agreement ¶ 2.2(c)]

                                              17
DOCS_DE:233051.5
                   Case 21-10457     Doc 13   Filed 03/01/21     Page 18 of 28



                       j.    Provision Causing One Jointly Administered Debtor to
                             Become Liable for Prepetition Debt of Other Jointly
                             Administered Debtor:

                             None. Both Debtors are already liable on the Prepetition
                             Indebtedness.

                       k.    Provision Requiring Payment of DIP Lender’s Expenses and
                             Attorney’s Fees Without Notice or Review by the UST or
                             Creditors Committee:

                             None. The Interim Order incorporates a customary notice and
                             review process. [Interim Order ¶3(c)]

                       l.    Provision Prohibiting Use of Estate Funds to Investigate Liens:

                             The DIP Order permits the use of up to $50,000 of DIP Facility
                             Proceeds by the Committee to investigate, but not litigate, any
                             objection or challenge to, the Prepetition Liens or the Prepetition
                             Obligations within the Challenge Period. [Interim Order ¶ 19]

                       m.    Termination or Default Provisions Concerning Use of Cash
                             Collateral or Availability of Credit:

                             The DIP Facility terminates upon the occurrence of an Event of
                             Default under the DIP Credit Agreement or upon the Maturity
                             Date. [Interim Order at ¶_12]

                       n.    Cross Collateralization/Elevation          of   Prepetition     Debt
                             Provisions:

                             None, except as to the adequate protection granted to the
                             Prepetition Lender.

                       o.    Roll-Up:
                             None.

                       p.    Priming Liens:
                             None.

                       q.    Provisions Binding the Estate or Other Parties with Respect to
                             Validity, Priority or Perfection of Prepetition Liens Without
                             Giving at Least 75 Days’ Notice or Limit Court’s Ability to
                             Grant Relief in Event of Successful Challenge:

                             The Challenge Period is the earlier of (y) for the Committee (so
                             long as the Committee is appointed prior to the Final Hearing),
                             sixty (60) days after entry of the appointment of the Committee;
                             and (z) for all other parties in interest, seventy-five (75) days from
                             the entry of the Interim Order. [Interim Order ¶15(a)(i)]



                                               18
DOCS_DE:233051.5
                    Case 21-10457      Doc 13   Filed 03/01/21    Page 19 of 28



                         r.    Provisions Immediately Approving All Terms and Condition of
                               DIP Credit Agreement:

                               The Interim Order at ¶ 3(a) provides that “all terms, conditions,
                               and covenants set forth in the DIP Documents (including, without
                               limitation, the DIP Credit Agreement) are approved.”

                         s.    Provisions That Modify or Terminate the Automatic Stay to
                               Allow DIP Lender to Exercise Remedies Without Five (5)
                               Days’ Notice (“Remedies Period Notice”):

                               The Remedies Notice Period provides for five (5) business days;
                               advance notice. [Interim Order at ¶ 13].

                         t.    Provisions Limiting What Parties May Raise at Emergency
                               Hearing During Remedies Period Notice:

                               None. [Interim Order at ¶ 13].

                         u.    Provisions Granting Immediate Liens on Avoidance Actions:

                               None.

                         v.    Provisions Immediately Waiving Debtors’ Rights under
                               Section 506(c):

                               The Interim Order at ¶ 24 provides for an immediate waiver of the
                               Debtors’ rights under section 506(c) as to the DIP Lender. No
                               such rights exist anyway given that the DIP Lender is advancing
                               new money to the estates.

                         w.    Equities of the Case Provisions:

                               None.

                         x.    Marshalling Provisions:
                               None.

 E.      Need for Financing and Use of Cash Collateral

                   20.   The Debtors have an urgent and immediate need for access to funds

available under the DIP Facility and the use of the Cash Collateral. Such funding is necessary in

order for the Debtors to have sufficient liquidity to operate their business and satisfy accruing

administrative obligations pending the outcome of the sale process. Without immediate access to

the DIP Facility and Cash Collateral, the Debtors would not be able to continue their operations


                                                19
DOCS_DE:233051.5
                    Case 21-10457     Doc 13     Filed 03/01/21      Page 20 of 28




or to consummate a going concern sale, which would eliminate any possibility of maximizing the

value of their estates. Accordingly, the Debtors request that the Court authorize the DIP Facility

and continued use of Cash Collateral on the terms contemplated herein, initially on an interim

basis and, following the Final Hearing, on a final basis.

                                       BASIS FOR RELIEF

 A.      The Debtors Should Be Permitted to Obtain Postpetition Financing Pursuant to
         Section 364(c) of the Bankruptcy Code

                   21.   Section 364(c) of the Bankruptcy Code requires a finding, made after

notice and a hearing, that the debtors seeking postpetition financing on a secured basis cannot

“obtain unsecured credit allowable under section 503(b)(l) of [the Bankruptcy Code] as an

administrative expense.” 11 U.S.C. § 364(c).

                   22.   In evaluating proposed postpetition financing under section 364(c) of the

Bankruptcy Code, courts perform a qualitative analysis and generally consider similar factors,

including whether:

                         a.     unencumbered credit or alternative financing without superpriority
                                status is available to the debtor;

                         b.     the credit transactions are necessary to preserve assets of the estate;

                         c.     the terms of the credit agreement are fair, reasonable, and
                                adequate;

                         d.     the proposed financing agreement was negotiated in good faith and
                                at arm’s-length and entry thereto is an exercise of sound and
                                reasonable business judgment and in the best interest of the
                                debtors’ estate and its creditors; and

                         e.     the proposed financing agreement adequately protects the
                                prepetition secured parties.




                                                  20
DOCS_DE:233051.5
                    Case 21-10457     Doc 13     Filed 03/01/21     Page 21 of 28




See, e.g., In re Aqua Assoc., 123 B.R. 192 (Bankr. E.D. Pa. 1991) (applying the first three factors

in making a determination under section 364(c)).

                   23.   For the reasons discussed below, the Debtors satisfy the standards required

to obtain postpetition financing in these cases on a junior secured superpriority basis as to the

DIP Collateral under sections 364(c)(1), (2), and (3) of the Bankruptcy Code.

 B.      The Debtors are Unable to Obtain Financing on More Favorable Terms

                   24.   As discussed above, the Debtors carefully considered their financing

options. Ultimately, the Debtors determined that the DIP Facility provides the Debtors with the

best postpetition financing option available and should be approved by this Court. Notably, the

DIP Facility is junior to the Prepetition Indebtedness and the Prepetition Liens. Moreover, the

DIP Lender is charging no commitment fees, prepayment fees, exit fees, administration fees, or

unused line fees of any kind. And there is no roll-up of Prepetition Indebtedness.

                   25.   The Debtors respectfully submit that their efforts to obtain postpetition

financing therefore satisfy the standard required under section 364(c) of the Bankruptcy Code.

See, e.g., In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988) (where few lenders

can or will extend the necessary credit to a debtor, “it would be unrealistic and unnecessary to

require [the debtor] to conduct such an exhaustive search for financing”).

 C.      The Proposed Financing is Necessary to Maximize the Value of the Debtors’
         Estates

                   26.   The Debtors seek to use the proceeds of the DIP Facility for general

working capital purposes in accordance with the Budget and in order to allow the Debtors to




                                                 21
DOCS_DE:233051.5
                    Case 21-10457       Doc 13   Filed 03/01/21   Page 22 of 28




maximize value through an orderly sale process. The DIP Facility represents the best economic

alternative for a new debtor-in-possession lending arrangement.

                   27.   Without immediate access to the DIP Facility, the Debtors cannot continue

their business operations. Stated simply, failure to access the DIP Facility would irreparably

damage the Debtors’ efforts to effectuate a going concern sale for the benefit of all constituents.

Accordingly, the Debtors urge the Court to authorize the DIP Facility on the terms contemplated

herein.

 D.       The Terms of the Proposed Financing are Fair, Reasonable, and Appropriate

                   28.   In considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003);

see also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re

Ellingsen MacLean Oil Co.), 65 B.R. 358, 365 (W.D. Mich. 1986) (a debtor may have to enter

into hard bargains to acquire funds).

                   29.   The terms of the DIP Facility were negotiated in good faith and at arm’s-

length between the Debtors and the DIP Lender, resulting in an agreement that is designed to

permit the Debtors to maximize the value of their assets. The Debtors submit that the proposed

terms of the DIP Facility are fair, reasonable, and appropriate under the circumstances. See, e.g.,

Bray v. Shenandoah Fed. Sav. and Loan Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th

Cir. 1986) (stating that section 364(d) of the Bankruptcy Code imposes no duty to seek credit

from every possible lender); In re Western Pacific Airlines, Inc., 223 B.R. 567 (Bankr. D. Colo.



                                                 22
DOCS_DE:233051.5
                    Case 21-10457     Doc 13    Filed 03/01/21   Page 23 of 28




1997) (authorizing postpetition financing that would preserve the value of the debtor’s assets).

Further, the Prepetition Lender consents to the DIP Facility on the terms set forth in the Interim

Order.

 E.      Entry Into the Proposed Financing Reflects the Debtors’ Sound Business Judgment

                   30.   A debtor’s decision to enter into a postpetition lending facility under

section 364 of the Bankruptcy Code is governed by the business judgment standard. See, e.g.,

Trans World Airlines, Inc. v. Travelers Int’l AG (In re Trans World Airlines, Inc.), 163 B.R. 964,

974 (Bankr. D. Del. 1994) (approving postpetition credit facility because such facility

“reflect[ed] sound and prudent business judgment”); In re Ames Dep’t Stores, Inc., 115 B.R. 34,

38 (Bankr. S.D.N.Y. 1990) (financing decisions under section 364 of the Bankruptcy Code must

reflect a debtor’s business judgment).

                   31.   Bankruptcy courts routinely accept a debtor’s business judgment on many

business decisions, including the decision to borrow money. See, e.g., Group of Inst. Investors v.

Chicago, Mil., St. P. & Pac., 318 U.S. 523, 550 (1943) (holding that decisions regarding

assumption or rejection of leases are left to the business judgment of the debtor); In re Simasko

Prod. Co., 47 B.R. 444, 449 (D. Colo. 1985) (“[b]usiness judgments should be left to the board

room and not to this Court”). Further, one court has noted that “[m]ore exacting scrutiny

[of the debtors’ business decisions] would slow the administration of the debtor’s estate and

increase its cost, interfere with the Bankruptcy Code’s provision for private control of

administration of the estate, and threaten the court’s ability to control a case impartially.”

Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).



                                                23
DOCS_DE:233051.5
                    Case 21-10457     Doc 13     Filed 03/01/21     Page 24 of 28




                   32.   Bankruptcy courts generally will defer to a debtor in possession’s business

judgment regarding the need for and the proposed use of funds, unless such decision is arbitrary

and capricious, In re Curlew Valley Assocs., 14 B.R. 506, 511-13 (Bankr. D. Utah 1981); see

also Trans World Airlines, Inc., 163 B.R. at 974 (approving interim loan, receivables facility and

asset-based facility based upon prudent business judgment of the debtor), and generally will not

second-guess a debtor in possession’s business decisions involving “a business judgment made

in good faith, upon a reasonable basis, and within the scope of his authority under the Code.”

Curlew Valley, 14 B.R. at 513-14 (footnotes omitted).

                   33.   For the reasons set forth above, the Debtors’ sound business judgment

clearly supports approval of the DIP Facility in order to allow the Debtors to gain access to

needed financing and thereby maximize value for all constituents.

 F.      Section 363 of the Bankruptcy Code Authorizes the Debtors’ Use of Cash
         Collateral

                   34.   Section 363(c)(2) of the Bankruptcy Code provides that a debtor in

possession may not use cash collateral unless (A) each entity that has an interest in such cash

collateral provides consent, or (B) the court approves the use of cash collateral after notice and a

hearing. See 11 U.S.C. § 363(c). Section 363(e) of the Bankruptcy Code provides that, “on

request of an entity that has an interest in property used . . . or proposed to be used . . . by the

[debtor in possession], the court . . . shall prohibit or condition such use . . . as is necessary to

provide adequate protection of such interest.” 11 U.S.C. § 363(e).




                                                  24
DOCS_DE:233051.5
                    Case 21-10457     Doc 13     Filed 03/01/21     Page 25 of 28




                   35.   Here, the Debtors seek authority to use the Cash Collateral pursuant to the

Budget. The Prepetition Lender has consented to the use of its Cash Collateral on the terms set

forth in the Interim Order.

                   36.   Bankruptcy Rule 4001(b) permits a court to approve a debtor’s request for

use of cash collateral during the 14-day period following the filing of a motion requesting

authorization to use cash collateral, “only . . . as is necessary to avoid immediate and irreparable

harm to the estate pending a final hearing.” Bankruptcy Rule 4001(b)(2). In examining requests

for interim relief under this rule, courts apply the same business judgment standard applicable to

other business decisions. See, e.g., In re Simasko Production Co., 47 B.R. 444, 449 (D. Colo.

1985); see also In re Ames Dep’t Stores Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990). After the

14-day period, the request for use of cash collateral is not limited to those amounts necessary to

prevent harm to the debtor’s business.

                   37.   As previously noted, in order to satisfy accruing administrative expenses

and continue its going concern sale efforts, the Debtors require access to the DIP Facility and the

use of Cash Collateral. Such use will provide the Debtors with the necessary funds to remain

administratively solvent, while allowing the Debtors to maximize value.

                   38.   Absent access to Cash Collateral, the Debtors would face immediate and

irreparable harm. The Debtors would be forced to convert the Chapter 11 Cases to chapter 7 and

their assets would be liquidated at a fire sale value, without any realistic hope of maximizing

returns.   Thus, immediate access to Cash Collateral is essential to the Debtors’ ability to

maximize value for the benefit of all constituents.



                                                 25
DOCS_DE:233051.5
                    Case 21-10457     Doc 13     Filed 03/01/21      Page 26 of 28




 G.      Interim Order and Final Hearing

                   39.   Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors

request that the Court set a date for the Final Hearing that is as soon as practicable, and fix the

time and date prior to the final hearing for parties to file objections to the Motion.

                   40.   The urgent need to avoid immediate and irreparable harm to the Debtors’

estate makes it imperative that the Debtors be authorized to access the DIP Facility and use Cash

Collateral, pending the Final Hearing, in order to allow the Debtors to administer the Chapter 11

Cases and maintain their assets on a postpetition basis. Without the ability to make draws under

the DIP Facility and use Cash Collateral, the Debtors would be unable to meet their ongoing

obligations and would be unable to implement the sale process, thus causing irreparable harm to

the Debtors and the value of these estates. Accordingly, the Debtors respectfully request that,

pending the Final Hearing, the Interim Order be approved and that the terms and provisions of

the Interim Order be implemented and be deemed binding and that, after the Final Hearing, the

Final Order be approved in all respects and the terms and provisions of the Final Order be

implemented and be deemed binding.

 H.      Waiver of Bankruptcy Rule 6004(a) and 6004(h)

                   41.   To implement the foregoing successfully, the Debtors request that the

Court enter an order providing that notice of the relief requested herein satisfies Bankruptcy Rule

6004(a) and that the Debtors have established cause to exclude such relief from the 14-day stay

period under Bankruptcy Rule 6004(h).




                                                  26
DOCS_DE:233051.5
                    Case 21-10457     Doc 13    Filed 03/01/21     Page 27 of 28




                                             NOTICE

                   42.   The Debtors will provide notice of this Motion to: (i) the Office of the

United States Trustee for the District of Delaware; (ii) the creditors listed on the Debtors’

consolidated list of thirty creditors holding the largest unsecured claims; (iii) the Internal

Revenue Service; (iv) counsel to the DIP Lender; (v) counsel to the Prepetition Lender; (vi) the

Office of the United States Attorney for the District of Delaware; and (vii) all parties entitled to

notice pursuant to Local Rule 9013-1(m). A copy of the Motion is also available on the Debtors’

case website at https://cases.stretto.com/MobiTV. Due to the urgency of the relief requested, the

Debtors submit that no other or further notice is necessary.

                                      NO PRIOR REQUEST

                   43.   The Debtors have not made any prior request for the relief sought herein

to this Court or any other court.




                                                27
DOCS_DE:233051.5
                    Case 21-10457     Doc 13    Filed 03/01/21      Page 28 of 28




                   WHEREFORE, the Debtors respectfully request entry of the Interim Order and

the Final Order granting the relief requested herein and such other relief as is just and proper.


Dated: March 1, 2021                           PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware
                                                 /s/ Mary F. Caloway
                                               Debra I. Grassgreen (pro hac vice application pending)
                                               Jason H. Rosell (pro hac vice application pending)
                                               Mary F. Caloway (DE Bar No. 3059)
                                               919 North Market Street, 17th Floor
                                               Wilmington, DE 19899-8705
                                               Telephone: 302-652-4100
                                               Facsimile:    302-652-4400
                                               Email:        dgrassgreen@pszjlaw.com
                                                             jrosell@pszjlaw.com
                                                             mcaloway@pszjlaw.com

                                               [Proposed] Counsel to the
                                               Debtors and Debtors in Possession




                                                 28
DOCS_DE:233051.5
